Citation Nr: 0841695	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-08 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Atlantic County Veteran 
Services


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Philadelphia, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the claim 
sought.

The Board notes that the veteran's daughter called the 
Wilmington VA Medical Center in May 2007 to cancel his VA 
examination appointment and his claim of entitlement to 
service connection for PTSD.  The RO sent a letter to the 
veteran to verify this information, but did not receive any 
response or further correspondence from him.  Since only the 
appellant or his authorized representative may withdraw an 
appeal, the Board will go forward with its decision at this 
time.  See 38 C.F.R. § 20.204 (2008).


FINDING OF FACT

PTSD is etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, PTSD was 
incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159. 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions and VA 
medical records.  Although this Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate his claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to his claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
The Board notes that possibly due to a 1973 fire at the 
National Personnel Records Center, the only available service 
record is his DD-214.  In such a case, the Board has 
heightened duties to assist and in explaining the decision.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).
 
Service connection may be granted for any current disability 
for which it is shown was caused by a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  The criteria to establish service 
connection for PTSD in particular, consists of medical 
evidence establishing a diagnosis of the condition, in 
accordance with 38 C.F.R. § 4.125(a); credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition 
(1994) (DSM-IV).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

The veteran received a Combat Infantryman's Badge.  This is 
prima facie evidence that he engaged in combat against enemy 
forces while in the military.  Id.  Therefore, the Board 
accepts the veteran's lay testimony alone as proof of an in-
service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d), (f).

A comprehensive review of relevant treatment history also 
indicates that the preliminary requirement of a medical 
diagnosis of PTSD has been met, and that the veteran's PTSD 
is related to his stressors.  The veteran has described his 
experiences in the Battle of the Bulge, at Normandy, to 
include seeing dead bodies.  See March 2006 stressor 
statement.

The record contains undated diagnosis of PTSD by a social 
worker from a Vet Center where the veteran was seen.  The 
social worker noted that the veteran's PTSD is chronic and 
severe with delayed onset with associated depression.  She 
diagnosed a poor prognosis.  She noted that the veteran 
served in World War II, and noted his combat service.  

In May 2006, a VA psychologist afforded the veteran an 
examination.  The veteran reported being married for 62 
years, and described his current relationship with his wife 
as "very close."  He also reported a good relationship with 
his children.  The veteran described some sleep impairment, 
but did not mention it was related to nightmares or 
disturbing thoughts.  He reported no hallucinations, panic 
attacks, obsessive behavior, homicidal or suicidal thoughts, 
or violence.  He described his stressor as "seeing dead 
bodies in prison camp in Germany."  The psychologist noted 
that the veteran did not meet the DSM-IV criteria for a 
diagnosis of PTSD, and assigned a global assessment of 
functioning score of 75.

In August 2006, the veteran was afforded a Social and 
Industrial Survey Examination by VA.  The veteran noted that 
he was in combat during World War II, specifically in the 
Battle of the Bulge, but could recall little of exactly what 
he experienced.  He denied any problems with alcohol or 
substance abuse.  He had no problems adjusting back to 
society after service, including maintaining employment, 
marrying, raising his children, and living a relatively 
productive life.  No significant sleep problems were 
reported.  The veteran denied guilt, hopelessness, 
depression, or worthlessness.  He denied hallucinations, 
suicidal ideation or dissociation.  He was alert and logical.  
Judgment and insight were intact.  He denied intrusive 
thoughts, nightmares, problems with concentration, or 
flashbacks.  The veteran noted feeling "somewhat sad" when 
thinking about the war.  He could not name anything that he 
specifically avoided, and felt a part of his community and 
family.  He denied problems with irritability, anger, or 
exaggerated response.  The social worker did not diagnose any 
mental disability.

In September 2006, a licensed VA psychologist at a Vet Center 
diagnosed the veteran with chronic PTSD, with delayed onset.  
He noted feelings of recurrent and intrusive distressing 
recollections of the war, nightmares, and psychological 
distress related to exposure.  The veteran was described as 
attempting to avoid thoughts or feelings associated with the 
trauma, feeling detached and estranged from others, and 
displayed a restricted range of affect.  The psychologist 
also noted irritability and outbursts of anger.  He connected 
these symptoms with the veteran's service in World War II.  

When faced with differing medical opinions, the Board must 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determination, and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  
The Board may favor the opinion of one competent medical 
expert over that of another, provided the reasons therefor 
are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).

Furthermore, when there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Id.

The Board generally finds that the medical diagnoses in the 
record are competent.  While there is an indication that the 
psychologist at the VA examination and the social worker at 
the Social and Industrial Survey Examination reviewed the 
claims file before offering a diagnosis, a mere diagnosis of 
PTSD does not require that the claims file be reviewed.  Most 
important is whether all the symptoms point toward a 
diagnosis.  The veteran's symptoms were presented in each 
diagnosis, and his symptoms of PTSD were connected to his 
active duty service by the psychologist at the Vet Center.  
As the veteran has been seen by the Vet Center since January 
2005 and there is a competent diagnosis of PTSD from this 
center, the Board finds that the veteran has a current, 
competent diagnosis of PTSD.

Resolving reasonable doubt in favor of the veteran, the Board 
finds that entitlement to service connection for PTSD should 
be granted.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


